Title: To John Adams from Judith Sargent Stevens Murray, 1 November 1796
From: Murray, Judith Sargent Stevens
To: Adams, John



Sir
Boston Franklin Place November 1st 1796

Stimulated by the same ambitious views which first impelled me to become a Scribbler, I am solicitous to attain the highest emenance of that summit, which, with many an anxious effort, my unwearied footsteps have long sought to ascend—Hence proceeds my application to that Luminary whose refulgent beams hath brightened with transcindent lustre; this younger world, and whose unborrowed rays can communicate a value too, and throw a light over, beings the most Opaque.
Yes sir, I would give celebrity to my essays, by your name, and I solicit your patronage, not only as a Subscriber to my proposals, but, penetrated with the highest idea of your character and your virtues, I earnestly request permission to dedicate the volumes which I contemplate to you! “Presumptious woman! Upon what undue liberties doth thy unwarrentable pride precipitate thee!" Once I should have subscribed to the propriety of this exclamation. Previous to my introduction to you, and the accomplished Lady, whose kindred mind seems so  fitly associated with yours, the idea of  my own inferiority, while anticipating the intended visit, covered my face with blushes, and I was ready to accuse my Companion of an unauthorized temerity, but we entered your hospitable mansion, you smiled benignantly upon us, and grateful admiration absorbed every lesser consideration —Yes, timidity became prostrate, and I felt that I could confide in your benevolence; as much a I venerated those rare qualifications which will unquestionably convey your illustrious name, and services to the latest posterity.
If my intended publication obtains your sanction—I shall have attained a high degree of elevation. My hopes will be new plumed, and, thus soothed, and flattered I shall spread the boldest pinions.
I enclose you, Sir, my proposals—If you return the paper with your signature, and accede to my wishes relative to the dedication—you will confer a very important obligation—but if the grant of either, or both of these petitions, is inconvenient for you, or inconsistent—with your views, I however take the liberty to request, you will have the condescending goodness to favor me with an answer—as all the pirturbation, consequent upon suspense, will be the Companion of my bosom untill I am honored by your determination.
Permit me to offer to your amiable Lady my most respectful regards.
I have, Sir, the honor to be, with all possible respect, esteem, and veneration /  your most obedient humble servant
J. Sargent Murray